DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
3. 	Claims 2-6 and 10-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leiba et al. (8,911,262) .
Regarding claim 2, Leiba et al. disclose a male connector assembly (104, figure 1A) which physically connects to and electrically communicates with a corresponding female connector (150, figure 1A), the male connector assembly comprising:
a flat board portion (figure 4A) comprising a first side (406) and a second side (a bottom side), and a length extending between a proximal end (414) a distal end (416);
a plurality of electrical contacts (421-440, figure 4A) arranged on the flat board portion in a staggered configuration, wherein at least one of the electrical contacts is a ground contact (424, figure 4A), the ground contact is arranged to 
wherein the ground contact is positioned on the first side of the flat board portion and extends between the proximal end and the distal end of the flat board portion.
Regarding claim 3, figure 4A shows the electrical contacts are configured into a plurality of rows, wherein each row can include a plurality of electrical contacts.
Regarding claim 4, the male connector includes a color indicator that corresponds with the color indicator of the female connector.
Regarding claim 5, the male connector includes a visual indicator that indicates the type of male connector to a user.
Regarding claim 6, figure 4A shows the ground contact is located near the proximal end of the male connector.
Regarding claim 10, figure 1A shows a key structure (a groove that pointed at 108) located on the opposite surface of the plurality of electrical contacts and configured to engage a lock structure of the female connector.
Regarding claim 11, figure 1A shows the key structure is a protrusion in the shape of a rectangle (a bottom surface of the groove painted at 108).

Regarding claim 13, the key structure is configured to only engage the lock structure of the corresponding female connector.
Regarding claim 14, figure 1A shows the key structure is a plurality of indentations located on either side of a proximal end of the sensor assembly that can be secured by the lock structure of the female connector.
Regarding claim 15, figure 1A shows the key structure is a centered rectangular structure with a curved indentation at the proximal end and a proximal lip.
Regarding claim 16, a male connector (100, figure 1A) which physically connects to and electrically communicates with a corresponding female connector (150, figure 1A), the male connector comprising:
a top portion (a top surface a housing or see a FIGURE A below);
a bottom portion (a bottom surface of the housing or the FIGURE A below) comprising a body and a sensor support portion (a frame that surround a circuit board or see the FIGURE A below), the sensor support portion comprising a first surface (108 or a bottom surface of the frame, figure 1A) and a second surface (a top surface of the frame);

wherein the top portion is configured to engage with the body of the bottom portion to secure a portion of the sensor (figure 1A); and
wherein a distal end of the top portion and a distal end of the bottom portion form an opening, wherein the sensor is configured to extend through the opening.

    PNG
    media_image1.png
    424
    548
    media_image1.png
    Greyscale

Regarding claim 17, figure 4A shows at least one of the electrical contacts is a ground contact (424), the ground contact arranged to physically contact 
Regarding claim 18, figure 1A shows a key structure located on the second surface of the sensor support portion configured to engage a lock structure (an edge of 160) of the female connector.
Regarding claim 19, figure 4A shows a key structure includes a detent configured to provide a tactile feedback to a user.
Regarding claim 20, figure 1A shows a tapered surface on a proximal end of the top portion, wherein the tapered surface of the top portion is configured to engage with a corresponding tapered surface on a proximal end of the female connector.
Regarding claim 21, figure 1A shows a tapered surface on the male connector tapers outward.
Response to Arguments
4.	Applicant's arguments filed 01/26/22 have been fully considered but they are not persuasive. 
Applicant argues: “Independent Claim 2 has been amended to read “a flat board portion comprising a first side, a second side, and a length extending between a 
proximalend and a distal end” and “wherein the ground contact is positioned on the first side of the flat board portion and extends between the proximal end and the distal end of the flat board portion.” In view of the amendments and remarks below, Applicant 
Leiba et al., figure 4A shows a flat board portion (404) comprising a first side (a top side 406) and a second side (a bottom side opposite to the first side), and a length extending between a proximal end (416) a distal end (414); and the ground contact (424) is positioned on the first side of the flat board portion and extends between the proximal end and the distal end of the flat board portion.
Regarding claim 16, Applicant argues: The Office Action fails to provide any reasoning why the citations from Leiba are believed to disclose the claimed features in each line, nor are the citations matched to the features of the claims. The Office Action has failed to at least identify where Leiba discloses:
“a bottom portion comprising a body and a sensor support portion, the sensor support portion comprising a first surface and a second surface;”
 “wherein the top portion is configured to engage with the body of the bottom portion to secure a portion of the sensor;” and
“wherein a distal end of the top portion and a distal end of the bottom portion form an opening, wherein the sensor is configured to extend through the opening.”.




    PNG
    media_image2.png
    424
    548
    media_image2.png
    Greyscale



Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        thanh-tam.le@uspto.gov 
02/14/22.